Appeal by an employer and insurance carrier from an award of death benefits. In determining the issue of dependency in favor of claimants, parents of decedent, the board’s findings were based upon evidence as to the domestic burdens and obligations which, without fault or extravagance on their part, produced a situation which had rendered necessary the financial aid they had received from decedent for several years prior to her death and which evidence could reasonably be said to continue the dependency status of the parents for the periods and to the degree for which the awards in question were made. Such evidence was competently employed in determining the factual question, viewed as it was along with the evidence of the earnings of decedent’s father. Thus employed it sustained the findings made and justified the award. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]